Exhibit 10(a)

 

PROTECTIVE LIFE CORPORATION

2015 ANNUAL INCENTIVE PLAN

 

1.                                      Purpose.

 

The purpose of the Plan is to enable the Company and its Subsidiaries to
attract, retain, motivate and reward qualified officers and key employees by
providing them with the opportunity to earn competitive compensation directly
linked to the Company’s performance.

 

2.                                      Definitions.

 

Unless the context requires otherwise, the following terms as used in the Plan
shall have the meanings ascribed to each below.

 

“Board” shall mean the Board of Directors of the Company.

 

“Committee” shall mean the Compensation and Management Succession Committee of
the Board (or such other committee of the Board as the Board may designate from
time to time) or any subcommittee thereof.

 

“Company” shall mean Protective Life Corporation.

 

“Participant” shall mean each officer or key employee of the Company or a
Subsidiary whom the Committee designates as a participant in the Plan.

 

“Plan” shall mean the 2015 Protective Life Corporation Annual Incentive Plan, as
set forth herein and as may be amended from time to time.

 

“Subsidiary” shall mean (1) any corporation of which the Company possesses
directly or indirectly fifty percent (50%) or more of the total combined voting
power of all classes of stock of such corporation and (2) any other business
organization, regardless of form, in which the Company possesses directly or
indirectly fifty percent (50%) or more of the total combined equity interests in
such organization.

 

3.                                      Administration.

 

The Committee shall administer and interpret the Plan. The Committee shall
establish performance objectives in accordance with Section 4 and shall certify
whether such performance objectives have been achieved. Any determination made
by the Committee under the Plan shall be final and conclusive. The Committee may
employ such legal counsel, consultants and agents (including counsel or agents
who are employees of the Company or a Subsidiary) as it may deem desirable for
the administration of the Plan and may rely upon any opinion received from any
such

 

--------------------------------------------------------------------------------


 

counsel, consultant or agent and any computation received from any such
consultant or agent. All expenses incurred in the administration of the Plan,
including (without limitation) expenses for the engagement of any counsel,
consultant or agent, shall be paid by the Company. No member or former member of
the Board or the Committee, or any other person involved in the administration
of the Plan, shall be liable for any act, omission, interpretation, construction
or determination made in connection with the Plan other than as a result of such
individual’s willful misconduct.

 

4.                                      Incentive Payments.

 

(a)                                 Establishing the Performance Criteria. On or
before June 1 with respect to 2015 and April 1 of each other calendar year
during which the Plan is in effect, the Committee shall establish the
performance objective or objectives that must be satisfied in order for a
Participant to receive an incentive payment for that year. The Committee may
establish different performance objectives for different Participants. For each
Participant, the performance objective(s) shall state, in terms of an objective
formula or standard, the method for computing the amount of the incentive
payment payable to the Participant if the objective(s) are achieved. With
respect to any Participant, the Committee may establish multiple performance
objectives.  If it establishes multiple performance objectives with respect to
any given Participant, the Committee shall provide whether (i) a specified
percentage of the Participant’s annual incentive opportunity will be payable
based on the achievement (in whole or in part) of a specified objective,
(ii) payment of any amount is contingent upon achievement (in whole or in part)
of more than one such criteria or (iii) the amount payable upon the achievement
of one objective may be reduced or increased based on the level of achievement
of a different objective.

 

(b)                                 Available Performance Criteria.  Any
performance objectives established under Section 4(a) shall be related to one of
the following criteria, which may be determined solely by reference to the
performance of the Company or a Subsidiary or a division or business unit or
based on comparative performance relative to other companies: net income;
operating income; book value; embedded value or economic value added; return on
equity, assets or invested capital; assets, sales or revenues or growth in
assets, sales or revenues; efficiency or expense management; capital adequacy
(including risk-based capital); investment returns or asset quality; completion
of acquisitions, financings, or similar transactions; customer service metrics;
the value of new business or sales; or such other reasonable criteria as the
Committee may recommend and the Board may approve.  Notwithstanding the
immediately preceding sentence, the Committee may add other performance criteria
to those specified in the immediately preceding sentence, subject to the
approval by the Board of the inclusion of any such additional criterion.

 

(c)                                  Amount Payable.  The Committee shall
establish a target amount for each Participant that would be payable if each of
the applicable performance objectives

 

2

--------------------------------------------------------------------------------


 

are 100% achieved.  Except as provided in Section 4(e), the amount actually
payable in respect of any performance objective shall be determined based on the
extent to which such objective (or such objective and any other linked
performance objective) is met or exceeded, or the extent to which such
objective(s) are only partially achieved.  The Committee may provide that
amounts below or in excess of target will be payable for performance in excess
of, or at stated levels below, targeted performance.  The Committee may
establish a threshold level of achievement for any performance objective below
which no amount shall be payable in respect of such performance objective.

 

(d)                                 Effect of Termination of Employment.  Except
as provided in the following sentence, unless the Committee shall determine to
authorize a payment, no amount shall be payable to a Participant as an annual
incentive award unless the Participant is still an employee of the Company or
one of its Subsidiaries on the date payment is made or such earlier date as the
Committee may specify. Unless the Committee shall otherwise determine to pay the
Participant a greater amount, if a Participant’s employment terminates due to
death, disability (as determined in accordance with generally applicable Company
policies) or normal or early retirement under the terms of any retirement plan
maintained by the Company or a Subsidiary, such Participant shall receive an
annual incentive payment equal to the amount the Participant would have received
if the Participant had remained employed through the end of the year, multiplied
by a fraction, the numerator of which is the number of days that elapsed during
the year in which the termination occurs before and including the date of the
Participant’s termination of employment and the denominator of which is 365.

 

(e)                                  Discretion.  Any other provision in the
Plan to the contrary notwithstanding, (1) the Committee shall have the right, in
its sole discretion, to pay to any Participant an annual incentive payment for
such year in an amount based on individual performance or any other criteria or
the occurrence of any such event that the Committee shall deem appropriate and
(2) the Committee may provide for a minimum incentive payment to any or all, or
any class of, Participants in respect of any calendar year, regardless of
whether any applicable performance objectives are attained.

 

5.                                      Payment.

 

Payment of any incentive payment determined under Section 4 shall be made to
each Participant (subject to any valid deferral election made by the
Participant) as soon as practicable after the Committee certifies that the
applicable performance objectives have been achieved (or, in the case of any
incentive payment payable under the provisions of Section 4(e), after the
Committee determines the amount of any such payment or that any condition to
such payment has been satisfied), but in no event later than the March 15
immediately following the calendar year for which such incentive

 

3

--------------------------------------------------------------------------------


 

payment is payable.  The provisions of this Section 5 shall be administered so
the Plan is not a plan of deferred compensation as provided in Section 409A of
the Internal Revenue Code of 1986, as amended.

 

6.                                      General Provisions.

 

(a)                                 Effectiveness of the Plan.  The Plan shall
be effective with respect to the calendar year beginning January 1, 2015, and
may continue in effect for subsequent calendar years, to the extent that the
Committee recommends to the Board, and the Board approves, that the Plan be so
continued.

 

(b)                                 Amendment and Termination.  Notwithstanding
Section 6(a), the Board or the Committee may at any time amend, suspend,
discontinue or terminate the Plan; provided that no such amendment, suspension,
discontinuance or termination shall adversely affect the rights of any
Participant with respect to any calendar year that has already commenced.

 

(c)                                  Designation of Beneficiary.  Each
Participant may designate a beneficiary or beneficiaries (which beneficiary may
be an entity other than a natural person) to receive any payments that may be
made after the Participant’s death. Such designation may be changed or canceled
at any time without the consent of any such beneficiary. Any such designation,
change or cancellation must be made on a form or in a manner approved by or
acceptable to the Committee and shall not be effective until received by the
Committee. If no beneficiary has been named, or the designated beneficiary or
beneficiaries shall have predeceased the Participant, the beneficiary shall be
the Participant’s spouse or, if no spouse survives the Participant, the
Participant’s estate. If a Participant designates more than one beneficiary, the
payment shall be made to such beneficiaries in equal shares, unless the
Participant has designated otherwise.

 

(d)                                 Delegation.  Notwithstanding anything else
contained herein to the contrary, the Committee may delegate authority for
establishing performance objectives and any or all of its other duties and
responsibilities under the Plan in respect of all Participants other than the
Chief Executive Officer and all members of the Company’s Performance and
Accountability Committee to a committee of officers comprised of the Chief
Executive Officer, the Chief Financial Officer, the Executive Vice President,
General Counsel and the Senior Vice President, Chief Human Resources Officer. 
In the event that at any time any of the aforementioned offices shall be vacant
(or the title associated with such position shall be changed), the person
performing the substantial portion of the duties of such position shall serve as
a member of such officer’s committee.

 

(e)                                  No Right of Continued Employment.  Nothing
in the Plan shall be construed as conferring upon any Participant any right to
continue in the employment of the Company or its Subsidiaries.

 

4

--------------------------------------------------------------------------------


 

(f)                                   No Limitation to Corporate Action. 
Nothing in the Plan shall preclude the Company from authorizing the payment to
the eligible employees of other compensation, including (without limitation)
base salaries, awards under any other plan of the Company or its Subsidiaries,
any other incentive payments or bonuses (whether or not based on the attainment
of performance objectives) and retention or other special payments.

 

(g)                                  Nonalienation of Benefits.  Except as
expressly provided herein, no Participant or beneficiary shall have the power or
right to transfer, anticipate, or otherwise encumber the Participant’s interest
under the Plan. The Company’s obligations under the Plan are not assignable or
transferable except to (1) a corporation which acquires all or substantially all
of the Company’s assets or (2) any corporation into which the Company may be
merged or consolidated. The provisions of the Plan shall inure to the benefit of
each Participant and the Participant’s beneficiaries, heirs, executors,
administrators or successors in interest.

 

(h)                                 Withholding.  Any amount payable to a
Participant or a beneficiary under the Plan shall be subject to any applicable
federal, state and local income and employment taxes and any other amounts that
the Company or a Subsidiary is required by law to deduct and withhold from such
payment.

 

(i)                                     Severability.  If any provision of the
Plan is held unenforceable, the remainder of the Plan shall continue in full
force and effect without regard to such unenforceable provision and shall be
applied as though the unenforceable provision were not contained in the Plan.

 

(j)                                    Governing Law.  The Plan shall be
construed in accordance with and governed by the laws of the State of Delaware,
without reference to the principles of conflict of laws.

 

(k)                                 Headings.  Headings are inserted in the Plan
for convenience of reference only and are to be ignored in the construction of
the provisions of the Plan.

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Protective Life Corporation has executed this document as of
July 23, 2015.

 

 

PROTECTIVE LIFE CORPORATION

 

 

 

 

 

 

 

By:

 

 

 

[g118781kki001.jpg]

 

 

Chairman of the Board, President and Chief Executive Officer

 

 

 

 

 

 

 

By:

 

 

 

[g118781kki002.jpg]

 

 

Vice Chairman and Chief Financial Officer

 

 

 

 

 

 

 

By:

[g118781kki003.jpg]

 

 

 

 

Executive Vice President, Secretary and General Counsel

 

 

 

 

 

 

 

By:

 

 

 

[g118781kki004.jpg]

 

 

Senior Vice President and Chief Human Resources Officer

 

6

--------------------------------------------------------------------------------